Exhibit 10.1

Execution Copy

 

AMENDMENT NO 3. TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of October 9, 2013 (this
“Amendment”), is entered into between Infor (US), Inc. (f/k/a Lawson Software
Inc.), a Delaware corporation (“Borrower”), and Bank of America, N.A., as the
Administrative Agent (the “Administrative Agent”) and amends that certain Credit
Agreement dated as of April 5, 2012 (as amended, supplemented or otherwise
modified from time to time, including pursuant to that certain Refinancing
Amendment No. 1, dated as of September 27, 2013, and that certain Amendment
No. 2, dated as of June 3, 2012, the “Credit Agreement”), entered into among the
Borrower, Infor, Inc. (f/k/a GGC Software Holdings, Inc.), a Delaware
corporation (“Holdco”), the institutions from time to time party thereto as
Lenders (the “Lenders”), the Administrative Agent and the other agents and
arrangers named therein. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Credit Agreement be amended
pursuant to Section 9.02(h) of the Credit Agreement, in order to cure an
ambiguity, error and/or defect regarding the insertion of an additional
definition of “Swap Obligations” pursuant to Amendment No. 2, and the
Administrative Agent has agreed to such amendment pursuant to Section 9.02(h) of
the Credit Agreement, on and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

ARTICLE I

AMENDMENT

SECTION 1.1      Amendment to Section 1.01: Defined Terms.    Section 1.01 of
the Credit Agreement is amended to change the following definitions:

(a)        The definition of “Swap Obligations” added pursuant to Amendment
No. 2 is hereby amended and restated in its entirety as follows:

“CEA Swap Obligations” means with respect to any Loan Party any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

(b)        The definition of “Swap Obligations” in effect immediately prior to
the effectiveness of Amendment No. 2 shall be the sole definition thereof, shall
be deemed to have remained in effect, without modification, to and as of the
date hereof notwithstanding the effectiveness of Amendment No. 2, and is hereby
restated in its entirety as follows:



--------------------------------------------------------------------------------

“Swap Obligations” means, with respect to any Person, any and all obligations of
such Person, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under any Swap Agreement.

(c)        The definition of “Excluded Swap Obligations” is hereby amended and
restated in its entirety as follows:

“Excluded Swap Obligation” means, with respect to any Loan Party, any CEA Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such CEA Swap Obligation (or any Guaranty thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (for the avoidance of doubt, giving effect to all
provisions of the Loan Documents at the time of such Guaranty or the grant of
such security interest) at the time the Guaranty of such Loan Party, or a grant
by such Loan Party of a security interest, would otherwise have become effective
with respect to such CEA Swap Obligation but for such Loan Party’s failure to
constitute an “eligible contract participant” at such time. If a CEA Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such CEA Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

ARTICLE II

CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment shall become effective when the Administrative Agent shall have
received from the Borrower, either (x) a counterpart of this Amendment signed on
behalf of such party or (y) written evidence satisfactory to the Administrative
Agent (which may include telecopy, facsimile or other electronic transmission of
a signed signature page of this Amendment) that such party has signed a
counterpart of this Amendment (the first date as of which such condition has
been satisfied being herein called the “Amendment Effective Date”).

ARTICLE III

MISCELLANEOUS PROVISIONS

SECTION 3.1      No Other Amendments; References to the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

(a)        As of the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument.

(b)        Except as expressly amended hereby or specifically waived above, all
of the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.

(c)        The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, the Borrower or the Administrative Agent under
any of the Loan Documents, nor constitute a waiver or amendment of any other
provision of any of the Loan Documents or for any purpose except as expressly
set forth herein.

(d)        On and after the Amendment Effective Date, this Amendment shall
constitute a Loan Document.

SECTION 3.2      Headings.        Section headings and used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

SECTION 3.3      Counterparts; Integration.  This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any Loan Party, the
Administrative Agent, nor any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or electronic transmission (including Adobe pdf file) shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 3.4      Governing Law; Jurisdiction; Waiver of Jury Trial.    Sections
9.09 and 9.10 of the Credit Agreement is incorporated herein, mutatis mutandis,
as if a part hereof.

[Signature pages follow.]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers hereunder duly authorized as of the date and year
first above written.

 

INFOR (US), INC. By:    

/s/  Jay Hopkins

  Name:   Jay Hopkins   Title:  
 Interim Chief Financial Officer                

 

[Infor Amendment No. 3 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:    

/s/ Anthea Del Bianco

  Name:   Anthea Del Bianco   Title:  
Vice President                                            

 

[Infor Amendment No. 3 to Credit Agreement]